—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered February 24, 1993, convicting her of reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law § 120.25). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s contention that her sentence is excessive and find it to be without merit (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Miller, Ritter and Hart, JJ., concur.